Citation Nr: 0504648	
Decision Date: 02/18/05    Archive Date: 02/24/05

DOCKET NO.  02-07 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to special monthly compensation based on aid and 
attendance.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

K. Clarkson, Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
August 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In November 2004, the veteran and his spouse participated in 
a hearing conducted at the RO by the undersigned Veterans Law 
Judge.  A transcript of the hearing is associated with the 
claims file.


FINDINGS OF FACT

The veteran is in need of the regular aid and attendance of 
another person due to his service-connected disabilities.
.


CONCLUSION OF LAW

The criteria for special monthly compensation based on the 
need for the regular aid and attendance of another person 
have been met.  38 U.S.C.A. § 1114 (West 2002); 38 C.F.R. §§ 
3.350, 3.352 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered the veteran's claim with respect to 
the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5100 et. seq. (West 2002).  Given the favorable outcome 
set forth below, no conceivable prejudice to the veteran 
could result from this adjudication.  See Bernard v. Brown, 4 
Vet. App. 384, 393 (1993).  Thus, the additional delay in the 
adjudication of these issues, which would result from a 
remand solely to allow the RO to apply the VCAA, would not be 
justified.  In other words, the veteran will not be 
prejudiced by the Board proceeding to a decision in this 
matter since the outcome represents a full grant of the 
benefits. 

Special monthly compensation is payable to individuals who 
are permanently bedridden or are so helpless as a result of 
service-connected disability as to be in need of the regular 
aid and attendance of another person under the criteria set 
forth in 38 C.F.R. § 3.352(a).  38 U.S.C.A. § 1114(l) (West 
2002); 38 C.F.R. § 3.350(b)(3) (2004). 

Determinations as to need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as the following: Inability of 
claimant to dress or undress himself or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliance which by 
reason of the particular disability cannot be done without 
aid; inability of claimant to feed himself through loss of 
coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his daily environment.  38 
C.F.R. § 3.352(a) (2004).

"Bedridden" will be a proper basis for the aid and attendance 
determination and is defined as that condition which, through 
its essential character, actually requires that the claimant 
remain in bed.  The fact that the claimant has voluntarily 
taken to bed or that a physician has prescribed rest in bed 
for the greater-or-lesser part of the day to promote 
convalescence or cure will not suffice.  It is not required 
that all of the disabling conditions enumerated above be 
found to exist before a favorable rating may be made.  The 
particular personal functions that the claimant is unable to 
perform should be considered in connection with his condition 
as a whole.  It is only necessary that the evidence establish 
that the claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  
Determinations that the veteran is so helpless, as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the claimant's condition is such as 
would require him to be in bed.  They must be based on the 
actual requirement of personal assistance from others.  Id.

The performance of the necessary aid and attendance service 
by a relative of the claimant or other member of his or her 
household will not prevent the granting of the additional 
allowance.  38 C.F.R. § 3.352(c) (2004).

Special monthly compensation is also payable where the 
veteran has a single service-connected disability rated as 
100 percent and (1) has additional service-connected 
disability or disabilities independently ratable at 60 
percent, separate and distinct from the 100 percent service-
connected disability and involving different anatomical 
segments or bodily systems, or (2) is permanently housebound 
by reason of service-connected disability or disabilities.  
This requirement is met when the veteran is substantially 
confined as a direct result of service-connected disabilities 
to his or her dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical areas, and it is 
reasonably certain that the disability or disabilities and 
resultant confinement will continue throughout his or her 
lifetime.  38 U.S.C.A. § 1114(s) (West 2002); 38 C.F.R. § 
3.350(i) (2004).

When all the evidence is assembled, the Secretary is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
Therefore, the Board shall adjudicate the issue on the basis 
of the record, keeping in mind the benefit of the doubt.

Service connection is currently in effect for the following: 
post-traumatic stress disorder (PTSD), rated 100 percent 
disabling; peripheral neuropathy of the right and left lower 
extremities, each rated 40 percent disabling; and diabetes 
mellitus, rated 20 percent disabling.  The Board must 
consider if the veteran's service-connected disabilities on 
their own render him in need of regular aid and attendance.

At a February 2003 aid and attendance examination, the 
examiner noted moderately severe resting tremor of both hands 
which affects the veteran's ability to shave, cut his food, 
hold a cup with a hot beverage, and button his own shirt.  
The examiner found that the veteran's inability to maintain 
his balance and decreased range of motion in the spine 
interfered with the veteran's ability to bathe on his own.  
The examiner noted left foot drop requiring the use of a cane 
and leg brace.  The veteran was unable to negotiate steps and 
could only walk one block without assistance.  Also, he could 
not stand for very long in lines at the bank or cafeteria.  
Problems associated with the veteran's poor short-term memory 
included inability to drive without getting lost, and 
inability to cook because of forgetting to turn the burners 
off.  Further, the veteran's PTSD produced panic attacks 
while driving and severe social phobia.  He would spend 
ninety percent of his time in his room at home and could not 
spend time at the store or mall without panicking.  The 
examiner found that he needs assistance with all activities 
of daily living.  The examiner diagnosed joint pain, foot 
drop, venous insufficiency,  PTSD with major depressive 
disorder, and essential tremor.  The examiner ultimately 
found that the veteran requires the daily personal health 
care services of a skilled provider without which the veteran 
would require hospital, nursing home, or other institutional 
care.  

In considering the competent evidence as a whole, the Board 
finds that the veteran, as a result of his service-connected 
PTSD and peripheral neuropathy of the lower extremities, is 
so helpless as to be in need of regular aid and attendance 
because of his incapacity which requires care or assistance 
on a regular basis to protect the claimant from the hazards 
or dangers inherent in his daily environment.  He is unable 
to leave his home due to physical and psychiatric reasons.  
Also, he is unable to care for himself with regard to 
preparing meals and tending to his personal hygiene.  While 
the examiner noted that the veteran had difficulty with 
balance and was unable to cook and take care of his daily 
needs, the examiner did not specifically relate these to the 
veteran's service-connected disabilities.  When it is not 
possible to separate the effects of a service-connected 
disorder and a nonservice-connected disorder, the principle 
of reasonable doubt dictates that such signs and symptoms be 
attributed to the service-connected disorder.  Mittleider v. 
West, 11 Vet. App. 181, 182 (1998).  Additionally, the Board 
observes that the veteran is evaluated as 100 percent 
disabled for his PTSD and 40 percent disabled for each lower 
extremity with bilateral factors included results in 
significant impairment in the veteran's abilities to care for 
himself.  In light of Mittleider, the Board finds that the 
veteran is in need of the regular aid and attendance of 
another person due to his service-connected disabilities.  
Therefore, resolving doubt in the veteran's favor, the Board 
finds that he is unable to function in an appropriate manner 
without supervision and assistance.  

For these reasons, the Board concludes that special monthly 
compensation based on the need for the regular aid and 
attendance of another person is warranted.


ORDER

Special monthly compensation based on the need for the 
regular aid and attendance of another person is granted.




	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


